Exhibit 10.1

AMENDMENT

TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDMENT, dated as of January 14, 2013 (this “Amendment Agreement”), to
the Third Amended and Restated Credit Agreement, among Momentive Specialty
Chemicals Holdings LLC (formerly known as Hexion LLC), a Delaware limited
liability company (“Holdings”), Momentive Specialty Chemicals Inc. (formerly
known as Hexion Specialty Chemicals, Inc.), a New Jersey corporation (the “U.S.
Borrower”), Momentive Specialty Chemicals Canada Inc. (formerly known as Hexion
Specialty Chemicals Canada, Inc.), a Canadian corporation (the “Canadian
Borrower”), Momentive Specialty Chemicals B.V. (formerly known as Hexion
Specialty Chemicals B.V.), a company organized under the laws of The Netherlands
(the “Dutch Borrower”), Momentive Specialty Chemicals UK Limited (formerly known
as Hexion Specialty Chemicals UK Limited), a corporation organized under the
laws of England and Wales, and Borden Chemical UK Limited, a corporation
organized under the laws of England and Wales (together, the “U.K. Borrowers”,
and the U.K. Borrowers, together with the U.S. Borrower, the Canadian Borrower
and the Dutch Borrower, the “Borrowers”), the lenders party thereto from time to
time (the “Lenders”), JPMorgan Chase Bank, N.A., as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”), and the other parties
named therein (such Third Amended and Restated Credit Agreement, dated as of
January 29, 2010, among Holdings, the Borrowers, the Lenders party thereto from
time to time and the agents, arrangers and bookrunners party thereto, as amended
by the Third Incremental Facility Amendment, dated as of May 18, 2011, among
Holdings, the Borrowers, the Lenders party thereto and the Administrative Agent,
as further amended by the Incremental Assumption Agreement, dated as of
March 14, 2012, among Holdings, the Borrowers, the Extending Lenders as defined
therein and the Administrative Agent, and as further amended, supplemented
and/or otherwise modified prior to the date hereof, the “Original Credit
Agreement”).

W I T N E S S E T H:

WHEREAS, Section 9.08 of the Original Credit Agreement permits Holdings, the
Borrowers and the Required Lenders to enter into waivers, amendments or other
modifications to the Original Credit Agreement and the other Loan Documents, in
accordance with the provisions of such Section 9.08 of the Original Credit
Agreement; and

WHEREAS, the parties hereto desire to amend the Original Credit Agreement on the
terms set forth herein.

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

Definitions

Section 1.1 Defined Terms. Terms defined in the Original Credit Agreement and
used herein shall have the meanings given to such terms in the Original Credit
Agreement unless otherwise defined herein or the context otherwise requires.

ARTICLE II

Amendments

Section 2.1 Initial Amendments. Effective upon the occurrence of the Initial
Amendments Effective Date, the Original Credit Agreement shall be amended as
follows (the amendments referred to in this Section 2.1, collectively, the
“Initial Amendments”, and the Original Credit Agreement, as amended by the
Initial Amendments, the “Initial Amended Credit Agreement”):

(a) Section 1.01 of the Original Credit Agreement shall be amended by inserting
the following definitions in appropriate alphabetical order:

“2013 Amendment” shall mean the Amendment to the Original Credit Agreement,
dated as of January 14, 2013, among Holdings, the Borrowers, the Administrative
Agent and the Lenders party thereto.

“2013 Initial Amendments Effective Date” shall mean the “Initial Amendments
Effective Date” (as defined in the 2013 Amendment).

“Holdco Exchange” shall mean the incurrence of Indebtedness pursuant to
Section 6.01(ff) that is used, directly or indirectly, to redeem, purchase,
exchange or retire the Holdco Notes.

“Holdco Notes” shall mean the loans of Holdings maturing in 2014.

(b) Section 1.01 of the Original Credit Agreement shall be amended by deleting
the definition of “Loan Documents” contained therein and replacing it with the
following:

“Loan Documents” shall mean the Existing Credit Agreement, the 2010 Amendment
Agreement, the Third Incremental Amendment, the Extension Agreement, the 2013
Amendment, the Letters of Credit, the Security Documents and any promissory note
issued under Section 2.10(e); provided that, for purposes of the expense
reimbursement and indemnity provisions in Sections 8.07 and Section 9.05 only,
any agreements governing the New 1-1/2 Lien Notes and any First Lien Notes shall
be deemed to be “Loan Documents”.

 

-2-



--------------------------------------------------------------------------------

(c) Section 6.01 of the Original Credit Agreement shall be amended by deleting
the word “and” at the end of clause (dd) thereof, replacing the “.” with “; and”
at the end of clause (ee) thereof, and inserting the following clause (ff)
immediately after such clause (ee):

“(ff) (i) Indebtedness (which shall be either unsecured or secured by Liens on
the Collateral ranking junior to the Liens securing the Obligations) incurred
to, directly or indirectly, redeem, purchase, exchange or retire the Holdco
Notes; provided that (1) the terms of such Indebtedness do not provide for any
scheduled repayment, mandatory redemption or sinking fund obligations prior to
the date that is 91 days following the latest Term Facility Maturity Date in
effect at the time of the issuance thereof (other than customary offers to
repurchase upon a change of control, asset sale or event of loss and customary
acceleration rights after an event of default) and (2) the covenants, events of
default, guarantees, collateral and other terms of such Indebtedness (other than
interest rate and redemption premiums), taken as a whole, are not more
restrictive to the U.S. Borrower and the Subsidiaries than those set forth in
the New 1-1/2 Lien Notes or are otherwise agreed to by the U.S. Borrower with at
least one nationally recognized non-affiliated investment bank as appropriate
for widely distributed unsecured or junior secured notes or loans of the Loan
Parties (which investment bank may be an underwriter, initial purchaser,
placement agent or arranger of such Indebtedness); provided that a certificate
of the Chief Financial Officer of the U.S. Borrower delivered to the
Administrative Agent in good faith at least three Business Days (or such shorter
period as the Administrative Agent may reasonably agree) prior to the incurrence
of such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the U.S. Borrower has determined in
good faith that such terms and conditions satisfy the foregoing requirement
shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement and (ii) any Permitted Refinancing Indebtedness incurred
to Refinance such Indebtedness that complies with the requirements under clauses
(1) and (2) of clause (i) hereof.”.

(d) Section 6.02(ii) of the Original Credit Agreement shall be amended by
(i) adding the words “and Section 6.01(ff)” immediately after the reference to
“Section 6.01(ee)” therein and (ii) deleting each reference to the “New Second
Lien Intercreditor Agreement” therein and replacing it with the words “Existing
Second Lien Intercreditor Agreement”.

(e) Section 6.06 of the Original Credit Agreement shall be amended by deleting
clause (g) of such Section and replacing it with the following:

“(g) the Holdco Exchange may be consummated;”

(f) Section 6.08(c) of the Original Credit Agreement shall be amended by
inserting the words “and any other Indebtedness permitted to be incurred by them
under Section 6.01 herein” immediately prior to the words “and the Loan
Documents” in such Section.

Section 2.2 Other Amendments. Following the occurrence of the Initial Amendments
Effective Date and effective upon the occurrence of the Other Amendments
Effective Date, the Initial Amended Credit Agreement shall be amended as follows
(the amendments referred to in this Section 2.2, collectively, the “Other
Amendments”, and the Other Amendments, together with the Initial Amendments, the
“Amendments”):

 

-3-



--------------------------------------------------------------------------------

(a) Section 1.01 of the Initial Amended Credit Agreement shall be amended by
inserting the following definitions in appropriate alphabetical order:

“2013 Other Amendments Effective Date” shall mean the “Other Amendments
Effective Date” (as defined in the 2013 Amendment).

“2013 Reaffirmation Agreement” shall mean the “Reaffirmation Agreement” (as
defined in the 2013 Amendment).

(b) Section 1.01 of the Initial Amended Credit Agreement shall be amended by
deleting the definition of “Existing Second Lien Intercreditor Agreement”
contained therein and replacing it with the following:

“Existing Second Lien Intercreditor Agreement” shall mean (i) the Intercreditor
Agreement dated as of November 3, 2006, among the U.S. Borrower, Wilmington
Trust Company, as Trustee for the Existing Second Secured Notes, the
Administrative Agent, Holdings and the Domestic Subsidiary Loan Parties, as
amended, restated, supplemented or otherwise modified from time to time and
(ii) any replacement or other intercreditor agreement having terms not
materially less favorable to the Lenders than the terms set forth in the
intercreditor agreement referred to in clause (i).

(c) Section 1.01 of the Initial Amended Credit Agreement shall be amended by
deleting the definition of “First Lien Net Proceeds” contained therein.

(d) Section 1.01 of the Initial Amended Credit Agreement shall be amended by
deleting the definition of “Security Documents” contained therein and replacing
it with the following:

“Security Documents” shall mean the Mortgages, the Collateral Agreement, the
U.S. Guarantee Agreement, the Foreign Guarantee Agreement, the Foreign Security
Documents, the Foreign Pledge Agreements, the Reaffirmation Agreement, the 2013
Reaffirmation Agreement, any Intercreditor Agreement and each of the security
agreements, mortgages and other instruments and documents executed and delivered
pursuant to any of the foregoing or pursuant to Section 5.10.

(e) Section 2.11 of the Initial Amended Credit Agreement shall be amended by
deleting the text in paragraph (ii) of clause (c) of such Section and replacing
it with the word “[reserved]”.

(f) Section 2.11 of the Initial Amended Credit Agreement shall be amended by
deleting the parenthetical “(other than pursuant to subclause (A) of
Section 2.12(e))” appearing in the second sentence of clause (d) of such
Section.

 

-4-



--------------------------------------------------------------------------------

(g) Section 2.12 of the Initial Amended Credit Agreement shall be amended by
deleting the text in clause (e) of such Section in its entirety.

(h) Section 6.01 of the Initial Amended Credit Agreement shall be amended by
deleting clause (dd) of such Section and replacing it with the following:

“(dd) (i) Indebtedness pursuant to the $450.0 million aggregate principal amount
of First Lien Notes issued on the Extension Effective Date and up to $1,100.0
million aggregate principal amount of First Lien Notes issued on the 2013 Other
Amendments Effective Date and (ii) any Indebtedness incurred to Refinance such
Indebtedness that complies with clause (b) of the definition of “First Lien
Notes””.

(i) Section 6.01 of the Initial Amended Credit Agreement shall be amended by
deleting clause (ee) of such Section and replacing it with the following:

“(ee) (i) Indebtedness of the Loan Parties (x) that is either unsecured or
secured by Liens ranking junior to the Liens securing the Obligations or
(y) that constitutes First Lien Notes, such that the aggregate principal amount
of clauses (x) and (y) shall not exceed the Incremental Amount; provided that,
in the case of the foregoing clause (x), (1) the terms of the Indebtedness do
not provide for any scheduled repayment, mandatory redemption or sinking fund
obligations prior to the date that is 91 days following the latest Term Facility
Maturity Date in effect at the time of the issuance thereof (other than
customary offers to repurchase upon a change of control, asset sale or event of
loss and customary acceleration rights after an event of default) and (2) the
covenants, events of default, guarantees, collateral and other terms of such
Indebtedness (other than interest rate and redemption premiums), taken as a
whole, are not more restrictive to the U.S. Borrower and the Subsidiaries than
those set forth in the New 1-1/2 Lien Notes or are otherwise agreed to by the
U.S. Borrower with at least one nationally recognized non-affiliated investment
bank as appropriate for widely distributed unsecured or junior secured notes or
loans of the Loan Parties (which investment bank may be an underwriter, initial
purchaser, placement agent or arranger of such Indebtedness); provided that a
certificate of the Chief Financial Officer of the U.S. Borrower delivered to the
Administrative Agent in good faith at least three Business Days (or such shorter
period as the Administrative Agent may reasonably agree) prior to the incurrence
of such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the U.S. Borrower has determined in
good faith that such terms and conditions satisfy the foregoing requirement
shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement, and (ii) any Indebtedness incurred to Refinance such
Indebtedness that complies, (a) in the case of any First Lien Notes, with the
requirements set forth in clause (b) of the definition of “First Lien Notes” and
(b) in the case of the Indebtedness referred to in the preceding subclause
(i)(x) above, with the requirements under clauses (1) and (2) of the first
proviso of such subclause (i).”.

 

-5-



--------------------------------------------------------------------------------

(j) Section 6.02(ii) of the Initial Amended Credit Agreement shall be amended by
deleting the reference to “Section 6.01(ee)” and replacing it with “Section
6.01(ee)(i)(x)”.

(k) Section 8.11 of the Initial Amended Credit Agreement shall be amended by
inserting the following text at the end of such Section: “In addition, the
Administrative Agent and Collateral Agent shall be authorized from time to time,
without the consent of any Lender, to execute or to enter into other
intercreditor agreements and amendments and restatements thereof in order to
effect the pari passu treatment or subordination of, and to provide for certain
additional rights, obligations and limitations in respect of, any Liens required
or permitted by the terms of this Agreement to be Liens pari passu with or
junior to the Obligations, that are, in each case, incurred in accordance with
Article VI of this Agreement, and to establish certain relative rights as
between the holders of the Obligations and the holders of the Indebtedness
secured by such Liens junior to the Obligations.”.

ARTICLE III

Conditions Precedent; Representations and Warranties; Miscellaneous

Section 3.1 Conditions Precedent to Effectiveness of Amendment Agreement and
Occurrence of Initial Amendments Effective Date. This Amendment Agreement and
the Initial Amendments shall become effective on the date on which each of the
following conditions shall have been satisfied or waived (such date, the
“Initial Amendments Effective Date”):

(a) Execution and Delivery of Amendment Agreement. The Administrative Agent
shall have received this Amendment Agreement, executed and delivered by a duly
authorized officer of each of the Borrowers and Holdings.

(b) Lenders’ Consent. The Administrative Agent shall have received evidence that
the Required Lenders have consented to the Initial Amendments.

(c) Consent Fee. The Administrative Agent shall have received from the Borrowers
a consent fee payable for the account of each Lender (other than a Defaulting
Lender) that has returned an executed signature page to this Amendment Agreement
to the Administrative Agent at or prior to 5:00 p.m., New York City time on
January 14, 2013 (the “Consent Deadline” and each such Lender, a “Consenting
Lender”) equal to 0.25% of the sum of the U.S. Dollar Equivalent of the
aggregate principal amount of outstanding Term Loans and Tranche C-3
Credit-Linked Deposits, if any, held by such Consenting Lender as of the Consent
Deadline with respect to which a consent was delivered.

(d) Fees and Expenses. The Borrowers shall have paid to the Administrative
Agent, to the extent invoiced prior to the Initial Amendments Effective Date,
all reasonable documented out-of-pocket fees and expenses of the Administrative
Agent incurred in connection with the transactions contemplated by this
Amendment Agreement (including, to the extent invoiced prior to the Initial
Amendments Effective Date, the reasonable documented out-of-pocket fees,
disbursements and charges of Simpson Thacher & Bartlett LLP), to the extent
required to be paid by Section 9.05 of the Initial Amended Credit Agreement or
otherwise mutually agreed prior to the Initial Amendments Effective Date.

 

-6-



--------------------------------------------------------------------------------

Section 3.2 Conditions Precedent to Occurrence of Other Amendments Effective
Date. The Other Amendments shall become effective on the date on which each of
the following conditions shall have been satisfied or waived, which shall be a
date no later than 180 days following the Initial Amendments Effective Date
(such date, the “Other Amendments Effective Date”):

(a) Repayment of Term Loans and Certain Second-Priority Senior Secured Notes.
The proceeds of the First Lien Notes issued on the Other Amendments Effective
Date (the “2013 First Lien Notes”) shall have been used to (i) repay in full all
Term Loans and (ii) purchase, redeem or discharge all of the Second-Priority
Senior Secured Floating Rate Notes Due 2014 issued under the Indenture, dated as
of November 3, 2006, among Hexion U.S. Finance Corp. and Hexion Nova Scotia
Finance, ULC, as co-issuers, the guarantors named therein and Wilmington Trust
Company, as trustee, in each case outstanding on the Other Amendments Effective
Date. The Required Lenders hereby waive the notice requirements of
Section 2.11(d) of the Initial Amended Credit Agreement with respect to
repayments pursuant to this Section 3.2(a).

(b) Lenders’ Consent. The Administrative Agent shall have received evidence that
(i) Lenders constituting “Required Lenders” (calculated assuming, and after
giving effect to, the prepayment of the Term Loans referred to in Section 3.2(a)
hereof) and (ii) the Majority Lenders in respect of the Revolving Facility
Commitments have in each case consented to the Other Amendments.

(c) Officer Certificate. The Administrative Agent shall have received a
certificate from a Responsible Officer of the U.S. Borrower certifying to the
representations and warranties contained in Section 3.3 of this Amendment
Agreement as of the Other Amendments Effective Date; provided that clauses
(a) and (b) of Section 3.3 shall be with respect to the 2013 Security Documents,
clause (c) of Section 3.3 shall be as of the Other Amendments Effective Date and
clause (d) of Section 3.3 shall be prior to and after giving effect to the Other
Amendments under the Initial Amended Credit Agreement on the Other Amendments
Effective Date.

(d) Joinder to First Lien Intercreditor Agreement; Other First Lien Secured
Party Consent; Reaffirmation Agreement. The Administrative Agent shall have
received a fully executed copy of each of (i) a joinder to the First Lien
Intercreditor Agreement executed by the trustee under the indenture relating to
the 2013 First Lien Notes (the “Joinder”), (ii) an Other First Lien Secured
Party Consent (as defined in the Collateral Agreement) (the “Consent”) and
(iii) a reaffirmation agreement substantially in the form of Annex I to this
Amendment Agreement (the “Reaffirmation Agreement”, and the Reaffirmation
Agreement, together with the Joinder and the Consent, the “2013 Security
Agreements”); provided, that in the event that the Other Amendments Effective
Date does not occur on or prior to 180 days following the Initial Amendments
Effective Date, the Borrowers shall deliver to the Administrative Agent a fully
executed copy of the Reaffirmation Agreement on or prior to such date.

 

-7-



--------------------------------------------------------------------------------

(e) Legal Opinion. The Administrative Agent shall have received an executed
legal opinion, in form and substance reasonably satisfactory to the
Administrative Agent, of Paul, Weiss, Rifkin, Wharton & Garrison LLP, special
counsel for Holdings and the Borrowers.

Section 3.3 Representation and Warranties. Each of the Borrowers and Holdings
represents and warrants to the Administrative Agent and the Lenders party hereto
that:

(a) This Amendment Agreement has been duly authorized, executed and delivered by
each Loan Party that is a party hereto, and constitutes the legal, valid and
binding obligations of such Loan Party, enforceable against such Loan Party in
accordance with its terms and the Original Credit Agreement, subject to (i) the
effects of bankruptcy, insolvency, moratorium, reorganization, fraudulent
conveyance or other similar laws affecting creditors’ rights generally,
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law) and (iii) implied covenants of
good faith and fair dealing;

(b) The execution, delivery and performance by each Loan Party of this Amendment
Agreement will not (i) violate (A) any provision of law, statute, rule or
regulation, or of the certificate or articles of incorporation or other
constitutive documents (including any partnership, limited liability company or
operating agreements) or by-laws of any such Loan Party, (B) any applicable
order of any court or any rule, regulation or order of any Governmental
Authority or (C) any provision of any indenture, certificate of designation for
preferred stock, agreement or other instrument to which any such Loan Party is a
party or by which any of them or any of their property is or may be bound,
(ii) be in conflict with, result in a breach of or constitute (alone or with
notice or lapse of time or both) a default under, give rise to a right of or
result in any cancellation or acceleration of any right or obligation (including
any payment) or to a loss of a material benefit under any such indenture,
certificate of designation for preferred stock, agreement or other instrument,
where any such conflict, violation, breach or default referred to in sub-clause
(i) or (ii) of this Section 3.3(b) would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, or (iii) result in
the creation or imposition of any Lien upon or with respect to any property or
assets now owned or hereafter acquired by any such Loan Party, other than the
Liens created by the Loan Documents and Permitted Liens (after giving effect to
the Amendments);

(c) The representations and warranties set forth in the Loan Documents are true
and correct in all material respects on and as of the date hereof, with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date); and

(d) Prior to and after giving effect to this Amendment Agreement, no Default or
Event of Default has occurred and is continuing.

Section 3.4 Continuing Effect; No Other Amendments or Waivers. Except as
expressly set forth herein, this Amendment Agreement shall not by implication or
otherwise limit, impair, constitute a waiver of, or otherwise affect the rights
and remedies of the Lenders, the Administrative Agent, the Issuing Banks, the
Borrowers or any other Loan Party under the Original Credit Agreement, the
Initial Amended Credit Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Original Credit Agreement,
the Initial Amended Credit Agreement or any other Loan Document, all of which
are ratified and affirmed in all respects and shall continue in full force and
effect. Nothing herein shall be deemed to entitle the Borrowers to any future
consent to, or waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the
Original Credit Agreement, the Initial Amended Credit Agreement or any other
Loan Document in similar or different circumstances. Upon the occurrence of the
Initial Amendments Effective Date, any reference to the “Credit Agreement” in
the Original Credit Agreement and the other Loan Documents shall mean the
Initial Amended Credit Agreement. Upon the occurrence of the Other Amendments
Effective Date, any reference to the “Credit Agreement” in the Initial Amended
Credit Agreement and the other Loan Documents shall mean the Initial Amended
Credit Agreement as amended by the Other Amendments.

 

-8-



--------------------------------------------------------------------------------

Section 3.5 Accession Agreements. To the extent not delivered as of the Other
Amendments Effective Date, within sixty (60) days after the Other Amendments
Effective Date (unless such time requirement shall have been waived or extended
by the Administrative Agent in its reasonable discretion), the Borrowers shall,
or shall cause the applicable Loan Party to (other than with respect to the
German Guarantor and its Subsidiaries, which shall be governed by Section 5.14
of the Initial Amended Credit Agreement), deliver accession agreements relating
to the Reaffirmation Agreement or other agreements that the Administrative
Agent, in consultation with counsel, reasonably determines are necessary to
ensure the continuation of any guaranty and the continuation and perfection of
any Lien and substantially similar to those delivered previously under the
Original Credit Agreement.

Section 3.6 Amendments; Counterparts. This Amendment Agreement may not be
amended nor may any provision hereof be waived except pursuant to a writing
signed by Holdings, the Borrowers, the Administrative Agent and the Lenders
required under Section 9.08 of the Initial Amended Credit Agreement (and, if the
Other Amendments Effective Date shall have occurred, under Section 9.08 of the
Initial Amended Credit Agreement as amended by the Other Amendments). This
Amendment Agreement may be executed in any number of separate counterparts by
the parties hereto (including by telecopy or via electronic mail), each of which
counterparts when so executed shall be an original, and all the counterparts
shall together constitute one and the same instrument.

Section 3.7 GOVERNING LAW; WAIVER OF JURY TRIAL; JURISDICTION. THIS AMENDMENT
AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK. EACH PARTY HERETO HEREBY AGREES AS SET FORTH
IN SECTIONS 9.12 AND 9.16 OF THE ORIGINAL CREDIT AGREEMENT AS IF SUCH SECTIONS
WERE SET FORTH IN FULL HEREIN.

 

-9-



--------------------------------------------------------------------------------

Section 3.8 Headings. The Article and Section headings used herein are for
convenience of reference only, are not part of this Amendment Agreement and are
not to affect the construction of, or to be taken into consideration in
interpreting this Amendment Agreement.

Section 3.9 Severability. Any provision of this Amendment Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions, the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

[Signature pages follow.]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to the Third
Amended and Restated Credit Agreement to be executed and delivered by their
respective duly authorized officers as of the date first above written.

 

MOMENTIVE SPECIALTY CHEMICALS HOLDINGS LLC, as Holdings By:   /s/ George F.
Knight   Name:   George F. Knight   Title:   Senior Vice President and Treasurer
MOMENTIVE SPECIALTY CHEMICALS INC., as U.S. Borrower By:   /s/ George F. Knight
  Name:   George F. Knight   Title:   Senior Vice President and Treasurer
MOMENTIVE SPECIALTY CHEMICALS CANADA INC., as Canadian Borrower By:   /s/ Ellen
G. Berndt   Name:   Ellen G. Berndt   Title:   Vice President and Secretary
MOMENTIVE SPECIALTY CHEMICALS B.V., as Dutch Borrower By:   /s/ A.W.M. Mertens  
/s/ J. Klaus   Name:   A.W.M. Mertens and   J. Klaus   Title:   director  
director

 

Amendment to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

MOMENTIVE SPECIALTY CHEMICALS UK LIMITED, as a U.K. Borrower By:   /s/ J. Baker
  Name:   J. Baker   Title:   Company Director BORDEN CHEMICAL UK LIMITED, as a
U.K. Borrower By:   /s/ A.W.M. Mertens   Name:   A.W.M. Mertens   Title:  
director

 

Amendment to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender

By:  

/s/ Peter S. Predun

  Name: Peter S. Predun   Title:   Executive Director

 

Amendment to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ANNEX I

FORM OF

REAFFIRMATION AGREEMENT

[See attached.]



--------------------------------------------------------------------------------

REAFFIRMATION AGREEMENT (this “Agreement”), dated as of January ___, 2013, among
MOMENTIVE SPECIALTY CHEMICALS HOLDINGS LLC (formerly known as Hexion LLC), a
Delaware limited liability company (“Holdings”), MOMENTIVE SPECIALTY CHEMICALS
INC. (formerly known as Hexion Specialty Chemicals, Inc.), a New Jersey
corporation (the “U.S. Borrower”), MOMENTIVE SPECIALTY CHEMICALS CANADA INC.
(formerly known as Hexion Specialty Chemicals Canada, Inc.), a Canadian
corporation (the “Canadian Borrower”), MOMENTIVE SPECIALTY CHEMICALS B.V.
(formerly known as Hexion Specialty Chemicals B.V.), a company organized under
the laws of The Netherlands (the “Dutch Borrower”), MOMENTIVE SPECIALTY
CHEMICALS UK LIMITED (formerly known as Hexion Specialty Chemicals UK Limited),
a corporation organized under the laws of England and Wales, and BORDEN CHEMICAL
UK LIMITED, a corporation organized under the laws of England and Wales
(together, the “U.K. Borrowers” and, together with the U.S. Borrower, the
Canadian Borrower and the Dutch Borrower, the “Borrowers”), each other
subsidiary of Holdings identified on the signature pages hereto (each, a
“Subsidiary Party” and together with Holdings and the Borrowers, the
“Reaffirming Parties”) and JPMORGAN CHASE BANK, N.A. (“JPMCB”), as
Administrative Agent and collateral agent under the Amended Credit Agreement
referred to below and as administrative agent and collateral agent on behalf of
and for the benefit of itself and the other Secured Parties (as defined in the
applicable Loan Documents).

WHEREAS Holdings, the Borrowers, the Consenting Lenders (as defined therein) and
JPMCB, as Administrative Agent, have entered into an Amendment, dated as of
January 14, 2013 (the “Amendment”), which amends the Third Amended and Restated
Credit Agreement, dated as of January 29, 2010, as amended by the Third
Incremental Facility Amendment, dated as of May 18, 2011, and as amended by the
Incremental Assumption Agreement, dated as of March 14, 2012 (the “Existing
Credit Agreement” and, as amended after giving effect to the Amendment, the
“Amended Credit Agreement”), among Holdings, the Borrowers, the lenders party
thereto from time to time and the agents party thereto;

WHEREAS each of the Reaffirming Parties is party to one or more of the Security
Documents (such term and each other capitalized term used but not defined herein
having the meaning assigned to such terms in the Amended Credit Agreement);

WHEREAS each Reaffirming Party expects to realize, or has realized, substantial
direct and indirect benefits as a result of the Amendment becoming effective and
the consummation of certain transactions contemplated thereby; and

WHEREAS the execution and delivery of this Agreement is a condition precedent to
the consummation of the transactions contemplated by the Amendment.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I

Reaffirmation/Amendment

Section 1.1 Reaffirmation. (a) Each of the Reaffirming Parties (i) hereby
consents to the Amendment and the transactions contemplated thereby, (ii) hereby
confirms its guarantees, pledges, hypothecs, grants of security interests and
other agreements, as applicable, under each of the Security Documents to which
it is party and (iii) agrees that notwithstanding the effectiveness of the
Amendment and the consummation of the transactions contemplated thereby, such
guarantees, pledges, hypothecs, grants of security interests and other
agreements shall continue to be in full force and effect and shall accrue to the
benefit of, as applicable, the Lenders under the Amended Credit Agreement, JPMCB
as Administrative Agent and/or collateral agent under the Amended Credit
Agreement, or JPMCB as administrative agent and/or collateral agent on behalf of
and for the benefit of itself and the other Secured Parties (as defined in the
applicable Loan Documents). Each of the Reaffirming Parties further agrees to
take any action that may be required or that is reasonably requested by the
Administrative Agent to ensure compliance by Holdings and the Borrowers with
Section 5.10 of the Amended Credit Agreement and hereby reaffirms its
obligations under each similar provision of each Security Document to which it
is party.

(b) Each of the Reaffirming Parties party to each of the Security Documents
securing the Obligations of the Borrowers hereby confirms and agrees that
(i) [the outstanding Term Loans (it being understood that the Dutch Term Loan
Obligations are not secured by any Collateral (as defined in the Collateral
Agreement) of Holdings, the U.S. Borrower or any Domestic Subsidiary Loan Party)
and] Tranche C-3 Credit-Linked Deposits have constituted and continue to
constitute Loan Document Obligations (as defined in the Collateral Agreement)
and (ii) the Canadian Tranche Revolving Facility Loans, European Tranche
Revolving Facility Loans, Swingline Loans and U.S. Tranche Revolving Facility
Loans have constituted and continue to constitute Loan Document Obligations (as
defined in the Collateral Agreement).

Section 1.2 Amendment. On and after the effectiveness of the Amendment, (i) each
reference in each Security Document to the “Credit Agreement”, “thereunder”,
“thereof” or words of like import shall mean and be a reference to the Amended
Credit Agreement, as such agreement may be amended, modified or supplemented and
in effect from time to time, and (ii) the definition of any term defined in any
Security Document by reference to the terms defined in the “Credit Agreement”
shall be amended to be defined by reference to the defined term in the Amended
Credit Agreement, as the same may be amended, modified or supplemented and in
effect from time to time.

 

2



--------------------------------------------------------------------------------

ARTICLE II

Representations and Warranties

Each Reaffirming Party hereby represents and warrants, which representations and
warranties shall survive execution and delivery of this Agreement, as follows:

Section 2.1 Organization. Such Reaffirming Party is duly organized and validly
existing in good standing under the laws of the jurisdiction of its formation
(or, if applicable in a foreign jurisdiction, enjoys the equivalent status under
the laws of any jurisdiction outside the United States).

Section 2.2 Authority; Enforceability. Such Reaffirming Party has the power and
authority to execute, deliver and carry out the terms and provisions of this
Agreement and has taken all necessary action to authorize the execution,
delivery and performance by it of this Agreement. Such Reaffirming Party has
duly executed and delivered this Agreement, and this Agreement constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms, subject to (i) the effects of bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or other similar laws affecting creditors’
rights generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.

Section 2.3 Security Documents. The representations and warranties of such
Reaffirming Party contained in each Security Document are true and correct in
all material respects on and as of the date hereof with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date).

ARTICLE III

Miscellaneous

Section 3.1 Notices. All notices and other communications hereunder shall be
made at the addresses, in the manner and with the effect provided in
Section 9.01 of the Amended Credit Agreement, provided that, for this purpose,
the address of each Reaffirming Party shall be the one specified for the U.S.
Borrower under the Amended Credit Agreement.

Section 3.2 Expenses. The parties hereto acknowledge and agree that JPMCB and
the Lenders shall be entitled to reimbursement of expenses as provided in
Section 9.05 of the Amended Credit Agreement.

Section 3.3 Security Document. This Agreement is a Security Document executed
pursuant to the Amended Credit Agreement and shall (unless otherwise expressly
indicated herein) be construed, administered and applied in accordance with the
terms and provisions thereof.

 

3



--------------------------------------------------------------------------------

Section 3.4 Section Captions. Section captions used in this Agreement are for
convenience of reference only and shall not affect the construction of this
Agreement.

Section 3.5 Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective successors and
assigns.

Section 3.6 Amendment. This Agreement may be waived, modified or amended only by
a written agreement executed by each of the parties hereto.

Section 3.7 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original but all of which
shall together constitute one and the same agreement. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile transmission
shall be effective as delivery of a manually executed counterpart of this
Agreement.

Section 3.8 Applicable Law; Waiver of Jury Trial; Jurisdiction. (A) THIS
AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATING TO
THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.

(B) EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 9.12 OF THE AMENDED
CREDIT AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.

(C) EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 9.16 OF THE AMENDED
CREDIT AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.

Section 3.9 No Novation. Neither this Agreement nor the execution, delivery or
effectiveness of the Amendment shall extinguish the obligations for the payment
of money outstanding under the Existing Credit Agreement, the Collateral
Agreement or discharge or release the Lien or priority of any Security Document
or any other security therefor. Nothing herein contained shall be construed as a
substitution or novation of the obligations outstanding under the Existing
Credit Agreement, the Collateral Agreement or instruments securing the same,
which shall remain in full force and effect, except to any extent modified
hereby or by instruments executed concurrently herewith. Nothing implied in this
Agreement, the Amendment or in any other document contemplated hereby or thereby
shall be construed as a release or other discharge of Holdings, any Borrower or
any Subsidiary Party under any Security Document from any of its obligations and
liabilities as “Holdings”, a “Borrower”, the “U.S. Borrower”, the “Canadian
Borrower”, the “Dutch Borrower”, the “U.K. Borrowers”, a “Subsidiary Loan
Party”, a “Pledgor”, a “Guarantor” or a “Grantor” under the Existing Credit
Agreement, the Collateral Agreement or the other Security Documents. Each of the
Existing Credit Agreement, the Collateral Agreement and the other Security
Documents shall remain in full force and effect, until (as applicable) and
except to any extent modified hereby or by the Amendment or in connection
herewith and therewith.

 

4



--------------------------------------------------------------------------------

Section 3.10 Limitation. With respect to any Foreign Security Documents and any
Foreign Pledge Agreements, notwithstanding anything herein to the contrary, the
terms and provisions of this Agreement shall apply only to the extent permitted
under the governing law of the applicable Foreign Security Document or Foreign
Pledge Agreement. If any provision of this Agreement limits, qualifies or
conflicts with a provision of any Foreign Security Document or Foreign Pledge
Agreement, the applicable provision of such Foreign Security Document or Foreign
Pledge Agreement shall govern.

*    *    *    *    *

 

5